
	
		II
		111th CONGRESS
		1st Session
		H. R. 44
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 24, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 5, 2009
			Committee discharged; referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To implement the recommendations of the
		  Guam War Claims Review Commission.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Guam World War II Loyalty Recognition
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Recognition of the suffering and loyalty of the
				residents of Guam.
					Sec. 3. Payments for Guam World War II claims.
					Sec. 4. Adjudication.
					Sec. 5. Grants program to memorialize the occupation of Guam
				during World War II.
					Sec. 6. Authorization of appropriations.
				
			2.Recognition of
			 the suffering and loyalty of the residents of Guam
			(a)Recognition of
			 the Suffering of the Residents of GuamThe United States
			 recognizes that, as described by the Guam War Claims Review Commission, the
			 residents of Guam, on account of their United States nationality, suffered
			 unspeakable harm as a result of the occupation of Guam by Imperial Japanese
			 military forces during World War II, by being subjected to death, rape, severe
			 personal injury, personal injury, forced labor, forced march, or
			 internment.
			(b)Recognition of
			 the Loyalty of the Residents of GuamThe United States forever
			 will be grateful to the residents of Guam for their steadfast loyalty to the
			 United States of America, as demonstrated by the countless acts of courage they
			 performed despite the threat of death or great bodily harm they faced at the
			 hands of the Imperial Japanese military forces that occupied Guam during World
			 War II.
			3.Payments for Guam
			 World War II claims
			(a)Payments for
			 Death, Personal Injury, Forced Labor, Forced March, and
			 InternmentSubject to section 6(a), after receipt of
			 certification pursuant to section 4(b)(8) and in accordance with the provisions
			 of this Act, the Secretary of the Treasury shall make payments as
			 follows:
				(1)Residents
			 injuredThe Secretary shall pay compensable Guam victims who are
			 not deceased before any payments are made to individuals described in
			 paragraphs (2) and (3) as follows:
					(A)If the victim has
			 suffered an injury described in subsection (c)(2)(A), $15,000.
					(B)If the victim is
			 not described in subparagraph (A) but has suffered an injury described in
			 subsection (c)(2)(B), $12,000.
					(C)If the victim is
			 not described in subparagraph (A) or (B) but has suffered an injury described
			 in subsection (c)(2)(C), $10,000.
					(2)Survivors of
			 residents who died in warIn the case of a compensable Guam
			 decedent, the Secretary shall pay $25,000 for distribution to eligible
			 survivors of the decedent as specified in subsection (b). The Secretary shall
			 make payments under this paragraph after payments are made under paragraph (1)
			 and before payments are made under paragraph (3).
				(3)Survivors of
			 deceased injured residentsIn the case of a compensable Guam
			 victim who is deceased, the Secretary shall pay $7,000 for distribution to
			 eligible survivors of the victim as specified in subsection (b). The Secretary
			 shall make payments under this paragraph after payments are made under
			 paragraphs (1) and (2).
				(b)Distribution of
			 Survivor PaymentsPayments under paragraph (2) or (3) of
			 subsection (a) to eligible survivors of an individual who is a compensable Guam
			 decedent or a compensable Guam victim who is deceased shall be made as
			 follows:
				(1)If there is living
			 a spouse of the individual, but no child of the individual, all of the payment
			 shall be made to such spouse.
				(2)If there is living
			 a spouse of the individual and one or more children of the individual, one-half
			 of the payment shall be made to the spouse and the other half to the child (or
			 to the children in equal shares).
				(3)If there is no
			 living spouse of the individual, but there are one or more children of the
			 individual alive, all of the payment shall be made to such child (or to such
			 children in equal shares).
				(4)If there is no
			 living spouse or child of the individual but there is a living parent (or
			 parents) of the individual, all of the payment shall be made to the parents (or
			 to the parents in equal shares).
				(5)If there is no
			 such living spouse, child, or parent, no payment shall be made.
				(c)DefinitionsFor
			 purposes of this Act:
				(1)Compensable Guam
			 decedentThe term
			 compensable Guam decedent means an individual determined under
			 section 4(a)(1) to have been a resident of Guam who died or was killed as a
			 result of the attack and occupation of Guam by Imperial Japanese military
			 forces during World War II, or incident to the liberation of Guam by United
			 States military forces, and whose death would have been compensable under the
			 Guam Meritorious Claims Act of 1945 (Public Law 79–224) if a timely claim had
			 been filed under the terms of such Act.
				(2)Compensable Guam
			 victimThe term compensable Guam victim means an
			 individual determined under section 4(a)(1) to have suffered, as a result of
			 the attack and occupation of Guam by Imperial Japanese military forces during
			 World War II, or incident to the liberation of Guam by United States military
			 forces, any of the following:
					(A)Rape or severe
			 personal injury (such as loss of a limb, dismemberment, or paralysis).
					(B)Forced labor or a
			 personal injury not under subparagraph (A) (such as disfigurement, scarring, or
			 burns).
					(C)Forced march,
			 internment, or hiding to evade internment.
					(3)Definitions of
			 severe personal injuries and personal injuriesThe Foreign Claims
			 Settlement Commission shall promulgate regulations to specify injuries that
			 constitute a severe personal injury or a personal injury for purposes of
			 subparagraphs (A) and (B), respectively, of paragraph (2).
				4.Adjudication
			(a)Authority of
			 Foreign Claims Settlement Commission
				(1)In
			 generalThe Foreign Claims Settlement Commission is authorized to
			 adjudicate claims and determine eligibility for payments under section
			 3.
				(2)Rules and
			 regulationsThe chairman of the Foreign Claims Settlement
			 Commission shall prescribe such rules and regulations as may be necessary to
			 enable it to carry out its functions under this Act. Such rules and regulations
			 shall be published in the Federal Register.
				(b)Claims Submitted
			 for Payments
				(1)Submittal of
			 claimFor purposes of subsection (a)(1) and subject to paragraph
			 (2), the Foreign Claims Settlement Commission may not determine an individual
			 is eligible for a payment under section 3 unless the individual submits to the
			 Commission a claim in such manner and form and containing such information as
			 the Commission specifies.
				(2)Filing period
			 for claims and noticeAll claims for a payment under section 3
			 shall be filed within one year after the Foreign Claims Settlement Commission
			 publishes public notice of the filing period in the Federal Register. The
			 Foreign Claims Settlement Commission shall provide for the notice required
			 under the previous sentence not later than 180 days after the date of the
			 enactment of this Act. In addition, the Commission shall cause to be publicized
			 the public notice of the deadline for filing claims in newspaper, radio, and
			 television media on Guam.
				(3)Adjudicatory
			 decisionsThe decision of the Foreign Claims Settlement
			 Commission on each claim shall be by majority vote, shall be in writing, and
			 shall state the reasons for the approval or denial of the claim. If approved,
			 the decision shall also state the amount of the payment awarded and the
			 distribution, if any, to be made of the payment.
				(4)Deductions in
			 paymentThe Foreign Claims
			 Settlement Commission shall deduct, from potential payments, amounts previously
			 paid under the Guam Meritorious Claims Act of 1945 (Public Law 79–224).
				(5)InterestNo
			 interest shall be paid on payments awarded by the Foreign Claims Settlement
			 Commission.
				(6)Remuneration
			 prohibitedNo remuneration on account of representational
			 services rendered on behalf of any claimant in connection with any claim filed
			 with the Foreign Claims Settlement Commission under this Act shall exceed one
			 percent of the total amount paid pursuant to any payment certified under the
			 provisions of this Act on account of such claim. Any agreement to the contrary
			 shall be unlawful and void. Whoever demands or receives, on account of services
			 so rendered, any remuneration in excess of the maximum permitted by this
			 section shall be fined not more than $5,000 or imprisoned not more than 12
			 months, or both.
				(7)Appeals and
			 finalityObjections and appeals of decisions of the Foreign
			 Claims Settlement Commission shall be to the Commission, and upon rehearing,
			 the decision in each claim shall be final, and not subject to further review by
			 any court or agency.
				(8)Certifications
			 for paymentAfter a decision approving a claim becomes final, the
			 chairman of the Foreign Claims Settlement Commission shall certify it to the
			 Secretary of the Treasury for authorization of a payment under section
			 3.
				(9)Treatment of
			 affidavitsFor purposes of section 3 and subject to paragraph
			 (2), the Foreign Claims Settlement Commission shall treat a claim that is
			 accompanied by an affidavit of an individual that attests to all of the
			 material facts required for establishing eligibility of such individual for
			 payment under such section as establishing a prima facie case of the
			 individual’s eligibility for such payment without the need for further
			 documentation, except as the Commission may otherwise require. Such material
			 facts shall include, with respect to a claim under paragraph (2) or (3) of
			 section 3(a), a detailed description of the injury or other circumstance
			 supporting the claim involved, including the level of payment sought.
				(10)Release of
			 related claimsAcceptance of payment under section 3 by an
			 individual for a claim related to a compensable Guam decedent or a compensable
			 Guam victim shall be in full satisfaction of all claims related to such
			 decedent or victim, respectively, arising under the Guam Meritorious Claims Act
			 of 1945 (Public Law 79–224), the implementing regulations issued by the United
			 States Navy pursuant thereto, or this Act.
				(11)Penalty for
			 false claimsThe provisions of section 1001 of title 18 of the
			 United States Code (relating to criminal penalties for false statements) apply
			 to claims submitted under this subsection.
				5.Grants program to
			 memorialize the occupation of Guam during World War II
			(a)EstablishmentSubject
			 to section 6(b) and in accordance with this section, the Secretary of the
			 Interior shall establish a grants program under which the Secretary shall award
			 grants for research, educational, and media activities that memorialize the
			 events surrounding the occupation of Guam during World War II, honor the
			 loyalty of the people of Guam during such occupation, or both, for purposes of
			 appropriately illuminating and interpreting the causes and circumstances of
			 such occupation and other similar occupations during a war.
			(b)EligibilityThe
			 Secretary of the Interior may not award to a person a grant under subsection
			 (a) unless such person submits an application to the Secretary for such grant,
			 in such time, manner, and form and containing such information as the Secretary
			 specifies.
			6.Authorization of
			 appropriations
			(a)Guam World War
			 II Claims Payments and AdjudicationFor purposes of carrying out
			 sections 3 and 4, there are authorized to be appropriated $126,000,000, to
			 remain available for obligation until September 30, 2013, to the Foreign Claims
			 Settlement Commission. Not more than 5 percent of funds made available under
			 this subsection shall be used for administrative costs.
			(b)Guam World War
			 II Grants ProgramFor purposes of carrying out section 5, there
			 are authorized to be appropriated $5,000,000, to remain available for
			 obligation until September 30, 2013.
			
	
		
			Passed the House of
			 Representatives February 23, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
